                                                                       CLERK'
                                                                            S OFFICq U.& DIST.CG IRT
                                                                               AT ROANOKE,VA
                                                                                    FILED

                                                                               2C'l'2 12219
                       IN THE U NITED STA TES D ISTRICT COU RT  JU                  UDLEM      ERK
                      FOR TH E W ESTERN D ISTRICT OF VIRGINIA  BY:
                                                                                        L K
                                 DA NV ILLE DIVISION

JAN IS W ARD,etal.,
                                                   CivilActionN o.4:18CV 00069
       Plaintiffs,
                                                   M EM OR AND UM O PINION

                                                   By:H on.G len E.Conrad
ROBERT W ARREN ,eta1.,                             SeniorUnited StatesDistrictJudge

       D efendants.


       Janis W ard, Lori Berrios, M elanie Belote, and Am ie H odges Young filed this action

against the Pittsylvania County Board of Supervisors, the Board of the Pittsylvania County

Departm entof SocialServices,and m ultiple individualdefendants,asserting a variety ofclaim s

related to theiremploym entw ith the Departmentof SocialServices. The defendants m oved to

dismiss the plaintiffs'amended complaintunderRule 12(b)(6). Approximately two weeks
before the hearing on the defendants' m otions,the plaintiffs,by counsel,m oved to voluntarily

dismisstheaction withprejudice. Thecourtgrantedthemotionon March 6,2019. W ard and
Berrioshave since requested reconsideration on the basisthatthe m otion for voluntary dism issal

w as filed w ithoutthe plaintiffs'consent. The courtconstrued the requestas a m otion for relief

from judgmentunderFederalRuleofCivilProcedure60(b).TV motionhasbeenfully briefed
and isripe forreview . Forthe follow ing reasons,the m otion w illbe denied.

       Rule60(b)oftheFederalRulesofCivilProcedurepermitspartiesto seek relieffrom a
finaljudgment, order, or proceeding. çG-f'
                                         he reniedy provided by the Rule, however, is
extraordinary and is only to be invoked upon a show ing of exceptional circum stances.''

Comptonv.Alton S.S.Co..608F.2d96,102(4thCir.l979).ToobtainreliefunderRule60(b),
themovingpartiesmustfirstshow (1)thatthemotion istimely,(2)thattheyhaveameritorious
claim ordefense,and(3)thattheopposingpartieswillnotsufferunfairprejudiceifthejudgment
issetaside.UnitedStatesv.Welsh,879F.3d530,533(4thCir.2018).Themovingpartiesmust
alsosatisfyoneofsixenumeratedgroundsforreliefsetforthinRule60(b).Id.Thesixgrounds
areasfollow s:

              (l)mistake,inadvertence,surprise,orexcusableneglect;
              (2) newly discovered evidence that,with reasonable diligence,
              could not have been discovered in tim e to move for a new trial
              underRule59(b);
              (3) fraud (whether previously called intrinsic or extrinsic),
              m isrepresentation,orm isconductby an opposing party;

              (4)thejudgmentisvoid;
              (5)thejudgmenthasbeen satisfied,released,ordischarged;itis
              basedonan earlierjudgmentthathasbeen reversedorvacated;or
              applying itprospectively isno longerequitable;or

              (6)anyotherreasonthatjustifiesrelief.
Fed.R.Civ.P.60(b).
       Upon review ofthe record and the parties'arguments,the courtconcludesthatW ard and

BerriosarenotentitledtoreliefunderRule60(b).First,WardandBerrioshavefailedtogivethe
courtreason to believethatvacating the dism issalorderw illnotbe an em pty exercise. See Bovd

v.Bulala,905F.2d764,769(4thCir.1990)(dunderalltheprovisionsofRule60(b),athreshold
condition for granting the relief isthatthe m ovantdem onstrate thatgranting that reliefw illnot

end in the end have been a futile gesm re,by show ing that she has a m eritorious defense or

c1aim.''). Thedefendantspreviously identifiedmultipledeficienciesintheirrespectivemotions
todismissunderRule 12(b)(6). Thedefendantsciteto thesamedeGcienciesinresponsetothe
pending m otion. ln reply,W ard and Berrios emphasize thatthey are Sçnotw illing to give up on

(their)case.''Reply 1,Dkt.No.46.However,theymakenoefforttodemonstratethattheyhave
ameritoriousclaim againstanyofthenameddefendants.Consequently,theirRule60(b)motion
fails on this threshold ground. See Team sters.Chauffeurs.W arehousem en & Helpers Union.

LocalNo.59 v.Sùoerline Transp.Co..953 F.2d 17,21 (1stCir.1992) (1Glf a conclusory
allegation thataclaim ismeritoriousdoesnotsufficeto satisfy theRule60(b)precondition,:
fortiori,theabsenceofanyallegationisinadequatetothatend.'')(emphasisinoriginal).
       The courtalso concludesthatthe pending motion failsto satisfy the requirem ents forany

ofthe six groundsforrelieflisted in Rule 60(b). Ward and Beniosarguethattheirattorney
'
m oved to dism iss the case w ithout their perm ission, and that they should not bear the

consequences of the attorney's unilateral decision. Even assum ing the truth of this factual

assertion,such conduct on the partofplaintiffs'counseldoes notprovide a sufficientbasis for

reliefunderRule60(b).ç$AsboththeSupremeCourtand(theUnited CourtofAppealsforthe
Foul'th Circuitlhaveconsistently recognized,apartyvoluntarily chooses(her)attorney as(her)
representativein theaction,and,thus,(she)cannotlaterCavoid theconsequencesoftheactsor
om issionsofthisfreely selected agent.''' Robinson v.W ix Filtration Corp.LLC,599 F.3d 403,

409(4thCir.2010)(quoting Linkv.W abashR.R.Co.,370U.S.626,633-34 (1962:;see also
Pioneer Inv. Servs. Co.v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 396 (1993)
(emphasizing that ttclients must be held accountable for the acts and omissions of their
attorneys').Thisistrueeven ifthemovingpartiesSsmighthavebeen lessthanfully informed,
know ledgeable and active participants in the decisionm aking process.'' M ccurrv v.A dventist

Health Svstem/sunbelt Inc.,298 F.3d 586,595 (6th Cir.2002);see also UniversalFilm
Exchanees.Inc.v.Lust.479F.2d 573,576 (4th Cir.1973)(holding thatcounsel'sCtdeliberate
decision notto enteran appearance or file an answ erenum erating his client's defenses''did not

justifyreliefunderRule60(b)(1));lnreVioxxProds.Liab.Litia.v.Merck& Co.,509F.App'x


                                              3
383,386(5thCir.2013)(findingunpersuasivetheplaintiff'sargumentthatSsdismissalofhiscase
resulted from his counsel's unresponsiveness and noncom pliance w ith courtorders,and that he

should notbearthe consequencesofhisattorney'salleged incompetence'). W hilethisresult
m ay seem harsh w hen view ed solely from a client's perspective, tcit has long been held,

particularlyincivillitigation,thatthemistakesofcounsel,who isthelegalagentofIherjclient,
are chargeable to the client,no m atter how tunfair'this on occasion m ay seem .'' Pryorv.U .S.

PostalServ.,769F.2d281,288(5thCir.1985)(citationomitted).
       Forthesereasons,themotionforrelieffrom judgmentunderRule60(b)willbedenied.
The Clerk isdirected to send copiesofthis mem orandum opinion and the accom panying orderto

W ard,Berrios,and a1lcounselofrecord.

       DATED :ThisQ lR day ofoctober, 2019.



                                            SeniorU nited StatesD istrictJudge
